                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT INDIANA

 ANTHONY N. PORRAS,
 PALOMA PORRAS,

                 Plaintiffs,

                        v.                         CAUSE NO.: 2:18-CV-191-TLS

 DORIN TOMACU, ADRIAN CHITANU,
 IMPEL UNION, INC., DRIVE LINE, INC.,
 TOMY FREIGHT, INC.,

                 Defendants.

                                     OPINION AND ORDER

       The Plaintiffs, Anthony and Paloma Porras, sued five Defendants in state court for

personal injuries and loss of consortium arising out of a motor vehicle crash that occurred on

May 9, 2016, in Gary, Indiana. The matter was removed to federal court on the basis of diversity

jurisdiction. On May 23, 2018, Defendants Adrian Chitanu, Drive Line, Inc., and Tomy Freight,

Inc., who had been served with the Complaint prior to its removal to federal court, filed their

separate Answers to the Complaint. On May 23, 2018, Defendants Dorin Tomacu and Impel

Union, Inc., filed a Motion for Extension of Time to Answer or Otherwise Plead to Plaintiff’s

Complaint at Law Pursuant to F.RC.P. 81 [ECF No. 7]. These Defendants asserted that they had

not waived service, but to comply with Rule 81 and N.D. Ind. Local Rule 83-8(c), made their

request “for an extension of time to answer or otherwise plead so that they can advise the Court

that service has not been effectuated, and to reserve their right to assert a defense of ‘insufficient

service of process’ under F.R.C.P. 12(b)(5) following the expiration of the 90 day time period

stated in F.R.C.P. 4(m).” (Mot. ¶ 12.)
       This matter is now before the Court on the Motion of Defendant Tomacu and Impel

Union, Inc., to Dismiss Plaintiff’s Complaint at Law [ECF No. 20]. The Defendants argue that

dismissal of the Complaint against them is warranted pursuant to Federal Rule of Civil Procedure

12(b)(5) because the Plaintiff did not complete service within 90 days after filing the Complaint,

as contemplated by Rule 4(m), or request waiver of service.

       In response, the Plaintiffs rely on a conversation between their counsel and counsel for

the Defendants regarding the unserved Defendants, which was had in connection with the parties

July 25, 2018, or August 21, 2018, planning meeting. The Plaintiff’s counsel asserts that,

       it was represented by counsel for the defendants that the proper corporate defendant
       had been served and it was Plaintiff’s [sic] counsel’s belie[f] based upon that
       statement that the unserved defendants were unrelated to this case and that the
       proper defendants were served. Counsel for the plaintiffs mistakenly understood
       this to mean that the driver and his DOT employer were properly served.

(Resp. ¶ 5.) That is, counsel mistakenly believed that Adrian Chitanu, a party he had successfully

served, was the driver of the vehicle that crashed into the Plaintiff’s vehicle. He further contends

that discovery has progressed “under the assumption that the proper parties were served, and

issues closed.” (Id. ¶ 6.) Not until after receiving the Defendant’s Motion to Dismiss did the

Plaintiffs’ counsel research again who was driving the vehicle, and discover that the driver,

Defendant Tomacu, was not successfully served with the summons. The Plaintiffs submit that

written discovery served on the Defendants is reasonably calculated to reveal Tomacu’s current

contact information, which would permit the Plaintiffs to serve Tomacu with a request to waive

service of process. The Plaintiffs note that that the Defendants will not be prejudiced by an

extension of time for service of process because they have, at all times, been represented by

counsel hired by the Defendants’ insurer.




                                                 2
                                             ANALYSIS

          The Defendants’ Motion to Dismiss is predicated on the service requirements of Rule 4,

particularly the time requirements:

          If a defendant is not served within 90 days after the complaint is filed, the court—
          on motion or on its own after notice to the plaintiff—must dismiss the action
          without prejudice against that defendant or order that service be made within a
          specified time. But if the plaintiff shows good cause for the failure, the court must
          extend the time for service for an appropriate period.

Fed. R. Civ. P. 4(m). Where service has not been obtained in a timely fashion, such as in this

case, it is the plaintiff’s burden to demonstrate good cause for this failure. Panaras v. Liquid

Carbonic Indus. Corp., 94 F.3d 338, 341 (7th Cir. 1996) (citing Geiger v. Allen, 850 F.2d 330,

333 (7th Cir. 1988)). If the plaintiff meets this burden and demonstrates good cause for the

untimely service, the court must provide the plaintiff with an extension of time. Troxell v.

Fedders of N. Am., Inc., 160 F.3d 381, 382–83 (7th Cir. 1998). Good cause exists if the plaintiff

can point to a “valid reason” for the delay in service. Coleman v. Milwaukee Bd. of Sch. Dirs.,

290 F.3d 932, 934 (7th Cir. 2002) (offering the defendant’s evasion of service as an example of a

valid reason). Although there is no precise test for good cause, the plaintiff must show, at a

minimum, “reasonable diligence” in his or her efforts to serve the defendant. Bachenski v.

Malnati, 11 F.3d 1371, 1377 (7th Cir. 1993) (citing Tso v. Delaney, 969 F.2d 373, 377 (7th Cir.

1992)).

          Here, the Court finds that counsel’s erroneous assumptions about which Defendant was

the driver of the vehicle—assumptions that were contradicted by the Answers to the Complaint

filed by three of the other Defendants—cannot be considered good cause. However, that is not

the end of the inquiry, for even if a court determines that good cause for plaintiff’s failure has not

been shown, “a district court must still consider whether a permissive extension of time is

warranted.” under the facts of the particular case. Panaras, 94 F.3d at 341. The choice, when
                                                   3
good cause has not been shown, is “between dismissing the suit and giving the plaintiff more

time” United States v. McLaughlin, 470 F.3d 698, 700 (7th Cir. 2006). When making this

determination, the court considers a number of factors to balance the hardships to both parties.

Coleman, 290 F.3d at 934 (considering the actual harm to the defendant’s ability to defend and

the effect of dismissal in light of an expired statute of limitations); Panaras, 94 F.3d at 341; see

also Fed. R. Civ. P. 4(m), Advisory Committee Note, 1993 Amendments (“Relief may be

justified, for example, if the applicable statute of limitations would bar the refiled action, or if the

defendant is evading service or conceals a defect in attempted service.”).

        Here, the balance of the effects of the various factors upon the parties convinces the

Court that it should exercise lenity and allow late service. First, the Plaintiffs’ misunderstanding

appears to have been a good faith one, and the Defendants have not shown any actual harm to

their ability to defend the suit. Although the Court acknowledges that there is no evidence that

the unserved Defendants evaded service, it is also not clear that they have been denied actual

notice of the lawsuit. An extension would not create any recognizable prejudice to the Court or

third parties. On the other hand, because the Plaintiffs’ claims would be effectively dismissed

with prejudice due to the running of the two-year statute of limitations on their personal injury

claims, the Court finds, in its discretion, that a 30-day extension of time to properly serve Impel

Union, Inc., and Dorin Tomacu is warranted in this case.



                                          CONCLUSION

        For the reasons stated above, the Court DENIES the Motion of Defendant Tomacu and

Impel Union, Inc., to Dismiss Plaintiff’s Complaint at Law [ECF No. 20]. The Plaintiffs are




                                                   4
granted until 30 days after issuance of this Opinion and Order to meet the service requirements

set forth in Federal Rule of Civil Procedure 4.

       SO ORDERED on January 18, 2019.

                                              s/ Theresa L. Springmann
                                              CHIEF JUDGE THERESA L. SPRINGMANN
                                              UNITED STATES DISTRICT COURT




                                                  5
